DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 15-20 in the reply filed on October 10, 2022 is acknowledged.  The traversal is on the ground(s) that a search for groups I and II would likely include the search for group III.  This is not found persuasive because the withdrawn claims have since been cancelled making the arguments moot.
The requirement is still deemed proper and is therefore made FINAL.
Newly submitted claim 21 is further restricted because it is pertaining to an unrelated method as the method of claim 21 is much more broad than the elected claim 15, thus requiring a different search.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 16-20 depend on claim 15 and, therefore, are also rejected as being indefinite.
Claim 15 states that component ii contains “at least two functional groups, an ethylenically unsaturated group, and a quaternary ammonium group, one or both of which comprise a crosslinking group”.  It is unclear, largely because there is no and or or in the statement, if this compound is supposed to contain any two functional groups or an ethylenically unsaturated group and a QAC or if the unsaturated group and the QAC are the two functional groups that the compound must contain.  For purposes of compact prosecution the claim will be read to state the monomer has either two functional groups or one ethylenically unsaturated monomer and one QAC group.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stencel et al (6-18-2018, materials, 11, 1031, 1-27).
With regards to claim 15, Stencel teaches a dental composition (title) wherein the composition contains a methacrylate monomer (reading on polymerizable monomer), a urethane dimethacrylate (page 3) reading on a compound that has two ethylenically unsaturated groups that also act as crosslinking groups, a filler that is silver sodium hydrogen zirconium phosphate (page 3) as applicants cite in the dependent claims and specification as reading on the preferred antimicrobial particles, and camphorquinone (page 3) known in the art to read on a photoinitiator.  Stencel further teaches the addition of a quaternary ammonium dimethacrylate (page 2).  Stencel teaches the compounds to be mixed (page 3), forming a mold (page 4), and light curing the composition (page 16).
Stencel does not teach the method to include three-dimensional printing to form the mold.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed physical properties and function relating to the use of the composition for three-dimensional printing are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 17, Stencel further teaches the addition of a quaternary ammonium dimethacrylate (page 2) reading on having two methacrylate groups.
With regards to claims 19 and 20, Stencel teaches the filler to include silver sodium hydrogen zirconium phosphate (page 3).


Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stencel et al (6-18-2018, materials, 11, 1031, 1-27) as applied to claim 15 above, and further in view of Liu et al (2-23-2016, scientific reports, 6:21882, 1-14).
With regards to claim 16 and 18, the disclosure of Stencel is adequately set forth in paragraph 7 above and is herein incorporated by reference. 
Stencel does not teach the QAC monomer to include a silica group.
Liu teaches a quaternary ammonium methacryloxy silicate containing acrylic resin for antimocribial activity (abstract and title) in dental compositions (page 1).  Liu teaches the motivation for using this compound to be because it demonstrated contact killing antimicrobial ability for three months (abstract).  Stencel and Liu are analogous in the art of antimicrobial dental compositions.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to use the QAC of Liu as the QAC of Stencel, thereby obtaining the present invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763